PROTOCOLE D’ACCORD

La communauté rurale de FANAYE représentée par son Président Monsieur Karasse
KANE ;

D'une Part
Et

La Société SENETHANOL S A sise à la Cité des Jeunes Cadres Lébous villa n°25
Liberté 6 à Dakar représentée par Monsieur Gora SECK Président du Conseil

.d’Adminstration ;

D'autre Part.

Suite à la letire n° 024 CRE du 20 Juillet 2010, portant accord de principe de la mise

à la disposition pour la communauté rurale de FANAYE à la Société SENETHANOL

d'une surface cultivable de vingt mille hectares (20.006 ha) destinés à la culture de
patates douces et à la production d’éthanol et d'aliments de bétails, il a été arrête et

convenu ce qui suit :

OBLIGATIONSDE LA COMMUNAUTE RURALE
Article À :

La communauté rurale de FANAYE s'engage à mettre à la disposition de la société
SENETHANOL SA un terrain de 300 ha pour la pépinière à compter du 05 Avril

2011.
Article I :

La Communauté Rurale de FANAYE mettra ègalement à la disposition de la
SENETHANOL un terrain d’une superficie de 20.000 ha pépinière comprise
laquelle se fera progressivement et s’établira entre 2011 et 2015 par tranche
mensuelle de trois mille hectares (3-000.000 ha) .

OBLIGATIONS DE LA SOCIETE SENETHANOL SA.

Article LE :
La société SENETHANOL SA s'engage à payer la somme de 25.000 francs par
hectares au titre des taxes afférentes à l'utilisation des superficies mises à leur
disposition.
Article ÊV

‘La Société SENETHANOL SA s'engage durant la première phase qui ne devra pas
dépasser dix mois à valoriser le site et à procéder à l’édification d'équipements

sociaux dans la zone (école, centre de santé, mosquée etc.).

ARTICÉE V
Le contribution de la Société SENETHANOE à Pédification desdits équipements
suciaux se chiffre giobaiement à la somme de Hiuir Cent Millions (800.000.000) de
francs exigible selon l’échéancier suivant : |

_ 100.000.000 en 2011 le ler Novembre

- 250.000.000 en 2012

- 200.000.000 en 2013
- 250.000.000 en 2014.

Le calendier des décaissements pour les années suivantes sera établi d’un commun

accord. : Z
ARTICLE VI

La Société SENETHANOL SA s’engage à valoriser ledit terrain dans les deux
années suivant l'attribution et à régler à la communauté rurale la somme de Cinq
Cent Millions (500.000.000) de francs sur la durée de la concession soit

la somme de Trente Trois Millions Trois Cent Trente Trois Mille Trois Cent Trente
Trois (33.333.333 ) francs par an payable au plus tard le 5 Janvier de chaque année.

1- CLAUSE RESOLUTOIRE

A défaut de valorisation du terrain selon les clauses et délais ci-dessus indiqués, le

sera résilié de plein droit 30 jours après une mise en demeure par

acte ex ciaire.

JE CLAUSE D’ARBITRAGE

En cas de litige et avant la saisine des tribunaux, les parties s'accordent à désigner
M CAMARA de ia SCP CAMARA & SALE, 35 Avenue Malick sv

Dakar en qualité d’arbitre.

>, Voussou

Les Honoraires d’arbitre seront supportés à parts égales par les deux parties.
PP P 8 P

Chaque partie pourra se faire assister d’un conseil .

II - ELECTION DE JURIDICTION

En cas d’échec de l'arbitrage, compétence est donnée au Tribunal Régional Hors

Classe de Dakar statuant en matière de référé.

7
:
pe
:

ELECTION DE DOMICILE
Les parties font élection de domicile chacune en ce qui la concerne.

Pour la Communauté Rurale de FANAYE en l’étude de Maîtres Soukeyna LO ct
Borso POUYE , Avocats à la‘Cour, 21 , rue Mohamed V à Dakar :

Pour la Société SENATHOL SA au Cabinet Abdoul Aziz DIEVE, I, place de
indépendance à Dakar. |

CONCLUSIONS

En cas de résistance, de contestation ou d’opposition abusive contraignant la
communauté rurale à engager une procédure de fond dont la recevabilité et le bien
fondé seraient judiciarement et définitivement reconnus, l’ensemble des frais y
compris les honoraires raisonnables d'avocat seraient à la charge de la Société
SENETHANCL SA.

Pour ia Société SENETHANOL S.A. Pour la Communauté Rurale de FANAVE

Mr. ÉARASSE RARE

Mr. GORA S

Titulaire de la Carte Nationale Titulaire de la Carte Nationale
/Pidentiét cfr.cc
[TT]

ee. W

[ON
DA

annexée) d'Identité (cfr.copie annexée}

Assisté dé Thierno Ousmane KANE
Titulaire de la CI (cfr.copie annexée)

&

Suiveni les signatures précédées de la mention lu et approuvé.
Fait en 3 exemplaires

Dakar; le Lo eb. Lei

_Mr. GORA SECK

f

Mr, Thierno Ousmane KANE

